NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               WALTER C. REHM, JR.,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7065
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-3188, Judge Lawrence B.
Hagel.
               ______________________

                Decided: March 2, 2016
                ______________________

    MATTHEW J. ILACQUA, Chisholm Chisholm & Kilpat-
rick, Providence, RI, argued for claimant-appellant. Also
represented by ZACHARY STOLZ, ROBERT VINCENT
CHISHOLM; CHRISTOPHER J. CLAY, Disabled American
Veterans, Cold Spring, KY; BARBARA J. COOK, Cincinnati,
OH.

   MARTIN M. TOMLINSON, Commercial Litigation
Branch, Civil Division, United States Department of
2                                        REHM   v. MCDONALD



Justice, Washington, DC, argued for respondent-appellee.
Also represented by ELIZABETH M. HOSFORD, ROBERT E.
KIRSCHMAN, JR., BENJAMIN C. MIZER; MARTIE ADELMAN, Y.
KEN LEE, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
                ______________________

    Before LOURIE, WALLACH, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
    Walter C. Rehm appeals from the final decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) affirming the decision of the Board of
Veterans Appeals (“Board”), which denied Mr. Rehm
entitlement to service-connected benefits for a psychiatric
disorder. Rehm v. McDonald, No. 13-3188, 2015 WL
78764 (Vet. App. Jan. 7, 2015). Because Mr. Rehm fails to
present a question within our jurisdiction, we dismiss.
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We may review a Veterans
Court decision with respect to the validity of a decision on
a rule of law or the validity or interpretation of any stat-
ute or regulation relied on by the Veterans Court in
making the decision. 38 U.S.C. § 7292(a). Unless a
constitutional issue is presented, we have no jurisdiction
to review questions of fact or the application of a law or
regulation to a particular set of facts. Id. § 7292(d)(2).
     Mr. Rehm first argues that the Veterans Court in-
terpreted the term “adequate medical opinion” and, in
doing so, contradicted the requirement in 38 C.F.R. § 4.1
that “accurate and fully descriptive medical examinations
are required.” In particular, Mr. Rehm asserts that to be
adequate, the medical opinions that the Board considered
in his case should have discussed lay evidence, such as
statements regarding his behavior following an accident
he witnessed during his military service.
REHM   v. MCDONALD                                          3



    Mr. Rehm next argues that the Veterans Court misin-
terpreted 38 U.S.C. § 7104, which requires the Board to
provide the reasons or bases for its findings, when it
stated that the medical “examiners were not required to
discuss all favorable evidence; rather the Board, in relying
on an opinion that does not do so, must discuss any addi-
tional favorable evidence to comply with its duty to pro-
vide an adequate statement of the reasons or bases for its
decision.” Rehm, 2015 WL 78764, at *3. Mr. Rehm
asserts that the Board could not fill in gaps in the alleged-
ly inadequate medical opinions by providing its own
evaluation of the lay evidence of record.
    Although Mr. Rehm attempts to frame these two is-
sues as legal questions, “the mere recitation of a basis for
jurisdiction by a party or a court[] is not controlling; we
must look to the true nature of the action.” Livingston v.
Derwinski, 959 F.2d 224, 225 (Fed. Cir. 1992). As we
have stated:
    [W]e have been asked on several occasions to ex-
    ercise our jurisdiction to judge the sufficiency of a
    medical opinion. In each instance . . . we have
    dismissed the appeals for want of jurisdiction on
    the ground that whether a medical opinion is ade-
    quate is a question of fact. . . .
    In each of these several cases, we correctly deter-
    mined that the sufficiency of a medical opinion is
    a matter beyond our jurisdictional reach, because
    the underlying question is one of fact.
Prinkey v. Shinseki, 735 F.3d 1375, 1382 (Fed. Cir. 2013)
(collecting cases).   We similarly conclude here that
Mr. Rehm raises issues regarding only the sufficiency of
medical opinions, an issue of fact outside of our jurisdic-
tion.
    Accordingly, we dismiss Mr. Rehm’s appeal for lack of
jurisdiction.
4                           REHM   v. MCDONALD



                DISMISSED
                  COSTS
    No costs.